DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Kaufman
Claims 1, 4, 10, 12-15 and 19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kaufman(USPubN 2015/0324832).
As per claim 1, Kaufman teaches a system comprising: a programable processor; and a display device(Fig. 2B, “components 230 includes a motherboard 239, memory 231, mass storage 233, power supply 234, microprocessor 232, a SIM Card 235, a WIFI/TCP/IP component 236, a video output 237, a GPS chip 238 and a video screen 230a.” in Para.[0055]), wherein the programable processor is configured to 
(a) identify a first multimedia asset being broadcast in a region(“receive the broadcast feed from the broadcast provider. In step S2403a the system would parse the song by identifying the tone, the pattern and other song identification information such as rhythm, meter pitch and tone” in Para.[0125], “the system would then identify the songs from the songs that were determined” in Para.[0126]), 
(b) determine and retrieve a first context image associated with the first multimedia asset, and (c) direct the display device to display the first context image during the broadcast of the first multimedia asset(“this screen includes a “now playing” section which includes a section 3526 which lists that the song is now playing. Next another section 3522 lists the album or song image as well as the song title, the song name, and the album name” in Para.[0156], Fig. 35).
As per claim 4, Kaufman teaches wherein the first multimedia asset is a music track from a larger musical album release, and the context image is album cover art associated with the larger musical album release(Para.[0156]).
As per claim 10, Kaufman teaches wherein, when the programable processor identifies that a second multimedia asset is being broadcast in the region, the programable processor is further configured to retrieve a second context image for the second multimedia asset and direct the display device to transition from displaying the first context image to displaying the second context image(Para.[0125], [0126], [0156]).
As per claim 12, Kaufman teaches further comprising a control application executed by a user device, wherein the control application communicates with the programmable processor via a websocket over a local network or over the Internet, and wherein the control application can control playback of the first multimedia asset(Para.[0057], [0085]).
As per claim 13, Kaufman teaches wherein the programmable processor identifies the first multimedia asset being broadcast in the region by receiving an indication of the first multimedia asset from a streaming service, and wherein the programmable processor is configured to employ an application program interface (API) for the streaming service to query current playback information from the streaming service via an API call to determine the first multimedia asset(Para.[0057]).
As per claim 14, Kaufman teaches wherein the programmable processor is further configured to receive the first context image in response to the API call(Para.[0095], [0098]).
As per claim 15, Kaufman teaches wherein the programmable processor further receives song lyrics, song title, and album title in response to the API call(Para.[0095], [098]).
As per claim 19, Kaufman teaches a method comprising: a programmable processor requesting and receiving from a streaming service a first multimedia asset being broadcast in a region and a data packaged associated with the first multimedia asset(Para.[0125], [0126]); 
the programmable processor determining and receiving a first context image for the first multimedia asset being broadcast in the region via information provided in the data package; and the programmable processor commanding a display device to display the first context image until a second multimedia asset associated with a second context image is played in the region or until the display device is commanded to turn off(Para.[0156], Fig. 35).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Kaufman in view of Trachtenberg
Claims 2, 3, 5-7, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman(USPubN 2015/0324832) in view of Trachtenberg et al.(USPubN 2014/0282071; hereinafter Trachtenberg).
As per claim 2, Kaufman teaches all of limitation of claim 1. 
Kaufman is silent about further comprising an enclosure and matting to surround the display device.
Trachtenberg teaches further comprising an enclosure and matting to surround the display device(Fig. 6, Para.[0157]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Kaufman with the above teachings of Trachtenberg in order to enhances the viewing experience of digital art, posters, decorations and other visual and/or audio content and may allow a standard tablet to stand nearly upright on a horizontal surface or be mounted on a vertical surface using a simple anchoring system similar to traditional frame mounting mechanism.
As per claim 3, Kaufman and Trachtenberg teach all of limitation of claim 2. 
Kaufman is silent about wherein the enclosure and matting cause a visible portion of the display device to be a traditional size of a vinyl LP record jacket.
Trachtenberg teaches wherein the enclosure and matting cause a visible portion of the display device to be a traditional size of a vinyl LP record jacket(Para.[0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Kaufman with the above teachings of Trachtenberg in order to enhances the viewing experience of digital art, posters, decorations and other visual and/or audio content and may allow a standard tablet to stand nearly upright on a horizontal surface or be mounted on a vertical surface using a simple anchoring system similar to traditional frame mounting mechanism.
As per claim 5, Kaufman teaches all of limitation of claim 1. 
Kaufman is silent about further comprising a gesture sensor, wherein the gesture sensor is configured to detect body gestures of a person, identify a command associated with a first body gesture, and transmit the command associated with the first body gesture to a device controlling playback of the first multimedia asset.
Trachtenberg teaches further comprising a gesture sensor, wherein the gesture sensor is configured to detect body gestures of a person, identify a command associated with a first body gesture, and transmit the command associated with the first body gesture to a device controlling playback of the first multimedia asset(Para.[0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Kaufman with the above teachings of Trachtenberg in order to enhances the viewing experience of digital art, posters, decorations and other visual and/or audio content and may allow a standard tablet to stand nearly upright on a horizontal surface or be mounted on a vertical surface using a simple anchoring system similar to traditional frame mounting mechanism.
As per claim 6, Kaufman and Trachtenberg teach all of limitation of claim 5. 
Kaufman is silent about wherein the command associated with the first body gesture is a pause command, a play command, a next track command, a previous track command, or a power down command.
Trachtenberg teaches wherein the command associated with the first body gesture is a pause command, a play command, a next track command, a previous track command, or a power down command(Para.[0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Kaufman with the above teachings of Trachtenberg in order to enhances the viewing experience of digital art, posters, decorations and other visual and/or audio content and may allow a standard tablet to stand nearly upright on a horizontal surface or be mounted on a vertical surface using a simple anchoring system similar to traditional frame mounting mechanism.
As per claim 7, Kaufman and Trachtenberg teach all of limitation of claim 1. 
Kaufman is silent about further comprising a light meter that transmits a level of light to the programmable processor, wherein the programmable processor is further configured to direct the display device to increase or decrease a brightness level based on the level of light received from the light meter.
Trachtenberg teaches further comprising a light meter that transmits a level of light to the programmable processor, wherein the programmable processor is further configured to direct the display device to increase or decrease a brightness level based on the level of light received from the light meter(Para.[0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Kaufman with the above teachings of Trachtenberg in order to enhances the viewing experience of digital art, posters, decorations and other visual and/or audio content and may allow a standard tablet to stand nearly upright on a horizontal surface or be mounted on a vertical surface using a simple anchoring system similar to traditional frame mounting mechanism.
As per claim 11, Kaufman teach all of limitation of claim 10. 
Kaufman is silent about wherein the programable processor is configured to modify the second context image or alter settings of the display device to limit perception of the second context image as a digital reproduction.
Trachtenberg teaches wherein the programable processor is configured to modify the second context image or alter settings of the display device to limit perception of the second context image as a digital reproduction(Para.[0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Kaufman with the above teachings of Trachtenberg in order to enhances the viewing experience of digital art, posters, decorations and other visual and/or audio content and may allow a standard tablet to stand nearly upright on a horizontal surface or be mounted on a vertical surface using a simple anchoring system similar to traditional frame mounting mechanism.
As per claim 18, Kaufman teaches a system comprising: a programable processor; a display device;(Para.[0055]) wherein the programable processor is configured to 
(a) identify a first multimedia asset being broadcast in a region(Para.[0125], [0126]), 
(b) determine and retrieve a first context image associated with the first multimedia asset, and (c) direct the display device to display the first context image during the broadcast of the first multimedia asset(Para.[0156], Fig. 35).
Kaufman is silent about an enclosure and matting to surround the display device and wherein the enclosure and matting cause a visible portion of the display device to be a traditional size of a vinyl LP record jacket. 
Trachtenberg teaches an enclosure and matting to surround the display device and wherein the enclosure and matting cause a visible portion of the display device to be a traditional size of a vinyl LP record jacket(Para.[0009], [0157]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Kaufman with the above teachings of Trachtenberg in order to enhances the viewing experience of digital art, posters, decorations and other visual and/or audio content and may allow a standard tablet to stand nearly upright on a horizontal surface or be mounted on a vertical surface using a simple anchoring system similar to traditional frame mounting mechanism.

Kaufman in view of Newell
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable Kaufman(USPubN 2015/0324832) in view of Newell et al.(USPubN 2017/0034596; hereinafter Newell)
As per claim 8, Kaufman teaches all of limitation of claim 1. 
Kaufman is silent about wherein the programmable processor is further configured to count a number of times that a user plays the first multimedia asset.
Newell teaches wherein the programmable processor is further configured to count a number of times that a user plays the first multimedia asset(Para.[0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Kaufman with the above teachings of Newell in order to improve the user experience through improved personal playback status.

Kaufman in view of Leitman
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable Kaufman(USPubN 2015/0324832) in view of Leitman et al.(USPubN 2016/0314794; hereinafter Leitman)
As per claim 16, Kaufman teaches all of limitation of claim 1. 
Kaufman is silent about further comprising a microphone configured to receive sound waves from the region of the first multimedia asset being broadcast in the region and provide the sound waves to the programmable processor, wherein the programmable processor is further configured to transmit the sound waves to a remote server and receive an indication of the first multimedia asset as a response.
Leitman teaches further comprising a microphone configured to receive sound waves from the region of the first multimedia asset being broadcast in the region and provide the sound waves to the programmable processor, wherein the programmable processor is further configured to transmit the sound waves to a remote server and receive an indication of the first multimedia asset as a response(Abs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Kaufman with the above teachings of Leitman in order to enhance an end user's experience of music streaming significantly.
As per claim 17, Kaufman teaches all of limitation of claim 1. 
Kaufman is silent about further comprising a database of context images having metadata that associates the context images with one or more multimedia assets, wherein the programmable processor is further configured to access the database to determine and retrieve the first context image using data indicative of the first multimedia asset.
Leitman teaches further comprising a database of context images having metadata that associates the context images with one or more multimedia assets, wherein the programmable processor is further configured to access the database to determine and retrieve the first context image using data indicative of the first multimedia asset(Para.[0043], Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Kaufman with the above teachings of Leitman in order to enhance an end user's experience of music streaming significantly.
Allowable Subject Matter
Claims 9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333. The examiner can normally be reached M - Thur 6:00 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI Q TRAN can be reached on (571)272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNGHYOUN PARK/Examiner, Art Unit 2484